x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




    First American Title Insurance Company
    Attn: Kate Hansen
    805 Eleventh St., Suite B
    Lakeport, CA 95453



    Heart Conscious Church
    PO Box 782
    Middletown, CA 95461



    Heart Conscious Church
    18424 Harbin Springs Road
    Middletown, CA 95461



    Wine Country Land and Ranches
    Bobby Dutcher, Broker/Owner
    2166 So. Main
    Lakeport, CA 95453




    Case: 20-30933   Doc# 2   Filed: 11/20/20   Entered: 11/20/20 14:45:58   Page 1 of 2
                                                               United States Bankruptcy Court
                                                                     Northern District of California
 In re      Diamond J Farms LLC                                                                            Case No.
                                                                                   Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Diamond J Farms LLC in the above captioned action, certifies that the following is
a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



 None [Check if applicable]




 November 20, 2020                                                     /s/ James A. Shepherd
 Date                                                                  James A. Shepherd 264400
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Diamond J Farms LLC
                                                                       Law Offices of James Shepherd
                                                                       3000 Citrus Circle
                                                                       Suite 204
                                                                       Walnut Creek, CA 94598
                                                                       925-954-7554
                                                                       jim@jsheplaw.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case: 20-30933                    Doc# 2            Filed: 11/20/20       Entered: 11/20/20 14:45:58          Page 2 of 2
